This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 36,129

 5 KAREN CURTIS,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 Bradford J. Dalley, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Bennett J. Baur, Chief Public Defender
13   C. David Henderson, Appellate Defender
14   MJ Edge, Assistant Appellate Defender
15   Santa Fe, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 ZAMORA, Judge.
 1   {1}   Defendant has appealed from a conviction for DWI. We previously issued a

 2 notice of proposed summary disposition in which we proposed to uphold the

 3 conviction. Defendant has filed a memorandum in opposition, in which she continues

 4 to argue that the traffic stop which led to her arrest and conviction was not supported

 5 by reasonable suspicion. [MIO 2-6] After due consideration, we remain unpersuaded.

 6 We therefore affirm.

 7   {2}   Because the pertinent background information and applicable principles were

 8 previously set out in the notice of proposed summary disposition, we will avoid

 9 lengthy reiteration here. To very briefly summarize, Sargent Foreman initiated the

10 stop after an employee at a convenience store reported that a female driving a silver

11 pickup truck appeared to be intoxicated. [MIO 1; RP 59] The caller supplied a license

12 plate number, location and direction of travel. [RP 59] Sargent Foreman promptly

13 located a silver pickup with a similar license plate number, initiated a stop and

14 commenced the DWI investigation which led to Defendant’s conviction. [RP 59]

15   {3}   As we observed in the notice of proposed summary disposition, the tip, together

16 with the officer’s observations, justified the traffic stop. See State v. Lope, 2015-

17 NMCA-011, ¶ 23, 343 P.3d 186 (observing that “investigatory stops based on

18 anonymous tips describing possible drunk driving are justified, where information

19 provided by the tip such as a description and location of the vehicle, was



                                              2
 1 corroborated”); State v. Contreras, 2003-NMCA-129, ¶¶ 2, 21, 134 N.M. 503, 79 P.3d

 2 1111 (holding that an anonymous tip notifying police about a possible drunk driver

 3 supported an investigatory detention, where the information was detailed and the

 4 caller was an apparent eyewitness to erratic driving); State v. Van Ruiten, 1988-

 5 NMCA-059, ¶¶ 2-3, 6-11, 107 N.M. 536, 760 P.2d 1302 (holding that an unidentified

 6 caller’s report that a man at a convenience store who was apparently intoxicated had

 7 driven away in a vehicle, which was described with sufficient particularity that the

 8 police were able to locate it fifteen minutes later, supplied an adequate basis for an

 9 investigatory stop and DWI investigation).

10   {4}   Defendant contends that the caller’s failure to describe the vehicle make,

11 model, and license plate number with perfect accuracy, [MIO 3-4] the caller’s failure

12 to specify why he or she believed the driver was intoxicated, [MIO 5-6] and the

13 absence of other detailed indicia of reliability or credibility should be deemed fatal

14 deficiencies. [MIO 2-6] We disagree. The situation addressed in Van Ruiten is

15 virtually indistinguishable from the fact pattern presented in this case. We further note

16 that the Contreras decision recognizes a presumption that citizen-informants are

17 inherently reliable, 2003-NMCA-129, ¶¶ 10-11, a presumption that is enhanced “if it

18 is apparent that the informant observed the details personally.” Id. ¶ 12. In this case,

19 the caller provided such specificity with respect to the vehicle description and



                                               3
 1 location, and stated his or her concern about DWI with sufficient clarity, that personal

 2 observation of detail may properly be inferred. See id. (noting “that a specific

 3 description of the car, its location . . . and . . . movements reasonably support a

 4 conclusion that [the] caller had personally observed the vehicle”). Nothing further was

 5 required.

 6   {5}   Accordingly, for the reasons stated in our notice of proposed summary

 7 disposition and above, we affirm.

 8   {6}   IT IS SO ORDERED.


 9
10                                         M. MONICA ZAMORA, Judge

11 WE CONCUR:


12
13 LINDA M. VANZI, Chief Judge


14
15 MICHAEL E. VIGIL, Judge




                                              4